Morton, C. J.
The instructions given were appropriate and sufficient.
The case made by the government was that the defendant sold intoxicating liquors on the Lord’s day to several persons who wént into his premises for the purpose of procuring and drinking liquor. Such persons were not guests within the meaning of the statute, and there was no occasion to instruct the jury, as requested by the defendant, as to the rights of an innholder to sell to his guests. Commonwealth v. Hagan, 140 Mass. 289.
The instructions requested as to curtains were properly refused. If the defendant placed or maintained curtains in his windows in such a way as to interfere with a view of the business *248conducted upon the premises, or with a view of the interior of the premises, it was a violation of his license, and it is immaterial for what purpose he maintained the curtains. Commonwealth v. Worcester, 141 Mass. 58. Commonwealth v. Rourke, 141 Mass. 321.
The last request of the defendant was properly refused. The court had no right to instruct the jury that the government’s witnesses were not entitled to belief. The credibility of the witnesses on either side was a matter entirely for. the jury, and the instruction requested would have been erroneous.

Exceptions overruled.